Citation Nr: 0931013	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated 50 percent 
disabling.

2.  Entitlement to service connection for chronic atrial 
fibrillation, to include as secondary to service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.

4.  Entitlement to service connection for bilateral 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus type II.

7.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office 
in Milwaukee, Wisconsin (the RO).  



In a March 2006 rating decision, the RO granted service 
connection for PTSD; 
a 50 percent disability rating was assigned.  In the same 
March 2006 decision, the RO denied service connection for 
chronic atrial fibrillation.  In an October 2006 rating 
decision, the RO denied service connection for 
spondylolisthesis of the lumbar spine and entitlement to 
TDIU.  In a May 2008 rating decision, the RO denied service 
connection for bilateral retinopathy and for peripheral 
neuropathy of the lower and upper extremities.  The Veteran 
has perfected appeals as to eight issues (entitlement to an 
increased rating for PTSD, six service connection issues, and 
TDIU).     

In June 2007, the Veteran testified at an RO hearing.  In 
June 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A transcript of each proceeding has been associated with the 
Veteran's VA claims folder.

The issues of TDIU and entitlement to service connection for 
spondylolisthesis of the lumbar spine are REMANDED to the 
Appeals Management Center in Washington, DC.  The Veteran 
will be notified if further action on his part is needed.  

Matters not on appeal

In a September 2006 rating decision, the RO denied service 
connection for spondylolisthesis of the neck.  in an October 
2007 rating decision, the RO granted service connection for 
diabetes mellitus type II with a 10 percent disability 
rating, effective April 18, 2007.  The Veteran has not 
disagreed those decisions. Those matters have been resolved 
and are not in appellate status. See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].
 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
nightmares, depression, anxiety, sleep impairment, impaired 
affect, difficulty establishing work and social 
relationships, hypervigilence, irritability, and intrusive 
thoughts.  There is no evidence of obsessional rituals, 
speech problems, near-continuous panic attacks, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.

3.  The competent and probative medical evidence of record 
indicates that there is not a relationship between the 
Veteran's atrial fibrillation and hypertension and his active 
military service.

4.  The most competent and probative medical evidence of 
record indicates that there is no relationship between the 
Veteran's atrial fibrillation and hypertension and his 
service-connected diabetes mellitus type II.  

5.  The Veteran has not been diagnosed with retinopathy or 
peripheral neuropathy of the lower or upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the Veteran's PTSD have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2008).

3.  Atrial fibrillation and hypertension were not incurred in 
or aggravated by the Veteran's military service, nor are they 
secondary to a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Bilateral retinopathy and peripheral neuropathy of the 
lower and upper extremities were not due to or caused by 
service-connected diabetes mellitus 
type II.  38 C.F.R. §  3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for PTSD; service 
connection chronic atrial fibrillation and hypertension; and 
service connection for bilateral retinopathy and for 
peripheral neuropathy or the lower and upper extremities.  As 
is indicated elsewhere in this decision, the issues of 
service connection for spondylolisthesis of the lumbar spine 
and for TDIU are addressed in the remand that follows below.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Veteran 
was informed of the VCAA in letters from the RO dated in 
October 2005, December 2005, September 2006, December 2007, 
and June 2008.  The June 2008 letter specifically informed 
the Veteran of the evidentiary requirements for secondary 
service connection.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA. 

The letters further emphasized: "If the is evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original]

The letters also requested the Veteran to send any evidence 
in his possession that pertains to his claim.  This request 
complies with the "give us everything you've got" requirement 
formerly contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran has been provided specific notice of the Dingess 
decision in the September 2006, December 2007 and June 2008 
VCAA notice letters, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  


The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding, as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  The Veteran's representative has not 
alleged that he Veteran has received inadequate VCAA notice.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims being decided on appeal, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the VA has 
obtained the Veteran's service treatment records, service 
personnel records, VA treatment records, private treatment 
records, and Social Security Administration disability 
records. 

The Veteran has been accorded a VA PTSD examination during 
February 2006 in connection with his claim of service 
connection for PTSD, and another in August 2008 in connection 
with his claim of initial increased rating for PTSD.  He was 
also provided a VA examination during August 2008 relating to 
his claims of service connection for chronic atrial 
fibrillation and for hypertension.  The reports of these 
examinations reflect that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted appropriate mental examinations and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.
  
The Board notes that the Veteran has not been afforded VA 
examinations in connection with his service connection claims 
for bilateral retinopathy and for peripheral neuropathy of 
the lower and upper extremities.  In determining whether VA's 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, four factors are for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. See 38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as will be explained more fully below, there is 
no competent evidence of any current retinopathy or 
neuropathy.  The Board therefore declines to remand these 
issues for a medical examination or to obtain a medical 
opinion.

The Board additionally observes that all appropriate due 
process concerns
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
Veteran has been represented by a service organization which 
has presented argument on his behalf.  He testified at a 
video conference hearing in June 2009, with his 
representative providing assistance. 

Accordingly, the Board will proceed to a decision as to six 
of the issues on appeal.  

1.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case which is PTSD.

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows:

A 50 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more 
than once a week); difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and 
maintain effective relationships.

The highest available rating, 100 
percent, is warranted if the disorder is 
manifested by total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
oneself or others; an intermittent 
inability to perform the activities of 
daily living (including maintenance of 
minimal personal hygiene); disorientation 
to time or place; and memory loss for 
names of close relatives, one's own 
occupation, or one's own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


Global Assessment of Functioning (GAF)

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  

Analysis

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the VA examiner in August 2008 diagnosed that 
the Veteran had evidence of a personality disorder not 
otherwise specified with paranoid features, noting a similar 
diagnosis in the treating records from the Milwaukee VAMC.  
The VA examiner further noted that the Veteran demonstrates 
considerable paranoid mentation, particularly as related to 
the residents and neighborhood surrounding his current home 
[he owns a house in a dangerous inner city neighborhood].  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, the 
medical evidence in the instant case does differentiate 
between the symptomatology associated with the Veteran's PTSD 
and that resulting from his non service-connected personality 
disorder with paranoid features.  

Schedular rating

As further discussed below, the Board finds that the medical 
evidence of record shows that the criteria for a disability 
rating higher than 50 percent for the Veteran's service-
connected PTSD have not been met.

With respect to the criteria for the next higher 70 percent 
rating, the Board looks for symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

The Veteran was first diagnosed with PTSD at the Milwaukee 
Veterans Center during June 2005.  Pertinent to this decision 
is a September 2005 PTSD assessment from the Veterans Center 
and subsequent treatment reports.  Also of record are intake 
PTSD assessments at the Milwaukee VAMC conducted during 
October 2005 and December 2005, and VA treatment reports.  VA 
PTSD examinations were provided in February 2006, and August 
2006.
 
The medical records do not show any thoughts of suicidal or 
homicidal ideation.  
In the August 2008 VA examination report, the examiner noted 
that the Veteran did not experience suicidal ideation. This 
finding is consistent with the February 2006 VA examination 
report, which similarly indicated that the Veteran did not 
display symptoms of suicidal ideation.  

With regard to the Veteran's speech, the examinations did not 
document any abnormalities.  Concerning obsessional rituals, 
the examiners noted no evidence that the Veteran demonstrates 
obsessional rituals which interfere with routine activities.  
There was no evidence of delusions or hallucinations.  
The Veterans Center Intake examiner noted that the Veteran 
showed no evidence of a thought disorder; there were no 
delusions, disorganized thinking, or hallucinations.  The 
examiner in August 2008 observed that the Veteran 
demonstrated an entirely unremarkable mental status 
examination with the exception of a very slight decrease in 
short-term memory.  Otherwise the Veteran demonstrated 
excellent reality accuracy and orientation, attention, 
concentration, calculation ability, abstract thinking, social 
judgment, capacity to perceive the similarities and 
differences between two concepts, and a general fund of 
information.  This is consistent with the examiner in 
February 2006 who noted that the Veteran was oriented to 
person, place, and time; that he showed no loss of or 
impairment of memory; and that there was no impairment of 
thought processes or communication.    
  
The August 2008 VA examiner found "no evidence of florid 
psychosis, although the Veteran did make numerous statements 
which reflected a paranoid trend to his personality 
organization."  Since such paranoid thoughts were 
specifically attributed to the diagnosed non service-
connected personality disorder with paranoid features rather 
than to the service-connected PTSD, the Board will not 
consider them in rating the Veteran.   

The record shows that the Veteran demonstrated adequate 
personal care and hygiene.  The August 2008 examiner noted 
that the Veteran's physical appearance and dress reflected 
adequate personal care and hygiene, which was consistent with 
the observations of the examiner in February 2006.

The Board notes that nowhere in the record is the Veteran 
described as experiencing near-continuous panic or depression 
which affects his ability to function independently, 
appropriately, and effectively.

With respect to establishing effective relationships, the 
Veteran has never been married and has no children.  The 
record shows that he leads a somewhat isolated existence.  He 
has little contact with his siblings.  He is uncomfortable in 
large groups, avoids a lot of social interaction, and appears 
anxious most of the time. 
Accordingly, the evidence of record demonstrates that the 
Veteran experiences an inability to establish and maintain 
effective relationships, which is one criterion for the 
assignment of a 70 percent rating, due to his service-
connected PTSD.

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no specific 
example of such pathology.

At the October 2005 intake examination at the Milwaukee VAMC, 
the Veteran reported PTSD symptoms of sleep disorder, 
reoccurring nightmares, and flashback memories.  A GAF of 60 
was assigned.  At the December 2005 intake report at the 
Milwaukee VAMC, the Veteran reported nightmares, sleep 
disturbance, intrusive memories, avoidance of reminders of 
Vietnam, irritability, hyperstartle response, and anhedonia.   
He was diagnosed with PTSD and probable situational 
depression with a GAF score of 50.  The August 2008 examiner 
stated that the Veteran continued to demonstrate PTSD 
symptoms consistent with chronic PTSD including persistent 
re-experiencing, persistent avoidance, numbing, and increased 
arousal; a GAF score of 50 was assigned.  The February 2006 
examiner diagnosed the Veteran with chronic, mild to severe, 
PTSD.  He observed that the Veteran endorsed persistent re-
experiencing, persistent avoidance, and persistent increased 
arousal; a GAF score of 50 was assigned.  These symptoms are 
consistent with the currently assigned 50 percent disability 
rating.  

Regarding employment history, the record shows the Veteran's 
ability to be employed is limited primarily by his several 
physical health problems, and not his PTSD symptoms.  The 
September 2005 Veterans Center assessment indicates that the 
Veteran reported that he had worked for 16 years until 
physical health problems made it difficult for him to 
continue to work.  The VA examiner in August 2008 did not 
attribute the Veteran's unemployment to PTSD symptoms, but 
opined that it was due to his several health problems.  

In short, only one of the criteria for the assignment of a 70 
percent rating are met or approximated.  A review of the 
medical evidence indicates that the Veteran's psychiatric 
symptomatology centers on depression, anxiety, sleep 
impairment, intrusive flashbacks, impaired affect, 
hypervigilence, irritability, and difficulty establishing 
work and social relationships.  While in no way discounting 
the impact these symptoms have on the Veteran's life, these 
symptoms are congruent with the currently assigned 50 percent 
disability rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the Veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The Veteran 
himself does not appear to endorse the severe pathology 
required for a 100 percent rating.

Accordingly, a review of the evidence indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased initial rating is 
therefore denied.

Fenderson considerations

The Veteran's 50 percent disability rating for PTSD has been 
assigned as of the date of service connection, September 13, 
2005.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the Veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating higher than the currently assigned 50 percent.  The 
February 2006 and August 2008 VA examination reports as well 
as the earlier VA and Veterans Center assessments indicate 
that the PTSD symptoms remained relatively stable throughout 
the period.  No other evidence was presented to allow for the 
assignment of an increased disability rating at any time 
during the period here under consideration.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating. First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating. His contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant].  Moreover, the Veteran has not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.

The record demonstrates that the Veteran has not required 
hospitalization as a result of his PTSD symptomatology.  
Indeed, it appears that he is not currently receiving therapy 
for his PTSD.

The record indicates that there may be some occupational 
interference due to PTSD symptomatology.  The August 2008 VA 
examiner opined that the Veteran's PTSD and paranoid 
personality disorder cause moderate impairment in his overall 
social and vocational functioning.  He opined that the 
Veteran continued to demonstrate mental processes and memory 
capacity for simple and routine work.  Due to his discomfort 
in social relationships, his contacts with supervisors, 
coworkers, and the general public would need to be limited.  
However, as discussed above the Veteran's retirement from 
employment was chiefly due to physical ailments.  Thus, while 
not discounting the impact that the Veteran's service-
connected PTSD has on his occupational functioning, this is 
contemplated in the 50 percent disability rating which is 
presently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Further, the record does not demonstrate any unusual clinical 
aspect to the veteran's PTSD, or any other reason why an 
extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD.

2.  Entitlement to service connection for chronic atrial 
fibrillation, to include as secondary to service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.

Because these two issues involve application of identical 
facts to identical law, the Board will consider them 
together.  



Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Secondary service connection

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Analysis

The Veteran contends that chronic atrial fibrillation and 
hypertension are related to his military service, or in the 
alternative are due to his service-connected diabetes 
mellitus type II.  A Hickson/Wallin analysis will be 
employed.  

Both Hickson and Wallin element (1) require medical evidence 
of a current disability.  An August 2008 VA examiner 
diagnosed the Veteran with atrial fibrillation and essential 
hypertension.  Therefore, Hickson/Wallin element (1) has been 
met.

Hickson element (2) requires evidence of in-service disease 
or injury.  The Board will separately discuss disease and 
injury.  

The Veteran's service treatment reports are devoid of any 
reference to heart disease or hypertension.  His 1967 
separation physical examination showed that the 
cardiovascular system and pulse were normal, and his blood 
pressure was 138/82.  

The record also demonstrates that the Veteran was not 
diagnosed with atrial fibrillation or hypertension until many 
years after service, long after the one year presumptive 
period.  In this regard, review of the record indicates that 
atrial fibrillation was not diagnosed until December 1997 at 
Columbia Hospital.  In January 2003, a treatment record from 
the Milwaukee VAMC showed a diagnosis of hypertension.  This 
is the first medical evidence e of hypertension.

With respect to injury, the Veteran reported to the VA 
examiner in August 2008 that he attributed his atrial 
fibrillation to electrical shock sustained in service when he 
was working changing bearings on a fork lift.  The Veteran's 
service treatment records, however, show no treatment for 
electrical shock.  The veteran himself denied that he 
received medical attention.  Although the board does not 
necessarily doubt that some incident took place, the lack of 
any reference to it in the service medical records or in any 
medical records thereafter indicates that the Veteran was not 
injured thereby.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  The Board therefore discounts 
the Veteran's contention as to in-service injury.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  The Board adds that, as will be discussed below, 
even if the Veteran sustained an electrical shock in service, 
the evidence shows that no cardiovascular disease resulted 
therefrom.   

The veteran  has suggested no other possible in-service cause 
of his cardiovascular problems, and none is evident on the 
record. 

Hickson element (2) relating to disease or injury in service 
is therefore not met.  

In an October 2007 RO rating decision, the Veteran was 
service-connected for diabetes mellitus type II.  Wallin 
element (2), a service-connected disability, is therefore 
satisfied. 

Hickson and Wallin elements (3) require medical evidence of a 
nexus between military service  or the service-connected 
disability, and the current disabilities.

The VA examiner in August 2008 opined that atrial 
fibrillation was unrelated to active military service, 
including electrocution [for which the Veteran had reported 
there was no witness and no medical care].   The VA examiner 
noted that there was no evidence of hypertension during 
active military service.  The examiner noted that the 
Veteran's pulse, blood pressure, and heart exam were normal 
on his discharge physical.  He also noted that arrhythmias 
are not a late sequela of electrical injury.   

With respect to secondary service connection, the VA examiner 
noted that the atrial fibrillation had existed long before 
the service connected diabetes mellitus, which was not 
diagnosed until April 2007, and that it was not aggravated by 
diabetes mellitus.  The examiner further opined that because 
there was no evidence of diabetic nephropathy, there was no 
aggravation of the Veteran's essential hypertension by 
diabetes mellitus.

The Veteran has presented no evidence to the contrary.  To 
the extent that the Veteran contends that these disabilities 
are related to service (including the electrical shock 
allegedly sustained therein) or to the service-connected 
diabetes mellitus, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  

In sum, the most competent and probative medical evidence, 
the August 2008 VA examiner's opinion, indicates that the 
Veteran's current claimed disabilities -- atrial fibrillation 
and hypertension -- are not related to his active service or 
to his service-connected diabetes mellitus type II.  
Consequently, the preponderance of the evidence is against 
the claims as to Hickson/Wallin element (3) -- that is, the 
preponderance of the evidence is against the claims on the 
matter of medical nexus.

The Veteran appears to assert that atrial fibrillation and 
hypertension have existed since service.  The Board is of 
course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above 
there is no competent medical evidence of in-service 
cardiovascular disease, and there is no indication of atrial 
fibrillation or hypertension for decades thereafter.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

Accordingly, entitlement to service connection for the 
claimed disabilities is not warranted.
  
Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of service connection for atrial 
fibrillation and for hypertension.  Therefore, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefits sought on appeal are 
accordingly denied.





	(CONTINUED ON NEXT PAGE)

   



4.  Entitlement to service connection for bilateral 
retinopathy claimed as secondary to service-connected 
diabetes mellitus type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities claimed as secondary to 
service-connected diabetes mellitus type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities claimed as secondary to 
service-connected diabetes mellitus type II.

Because these three issues involve application of identical 
facts to identical law, the Board will consider them 
together.  

The Veteran has not contended that bilateral retinopathy and 
peripheral neuropathy of the lower and upper extremities are 
directly related to his military service.  Rather, he 
contends that such are secondary to his service-connected 
diabetes mellitus type II.  The evidence of record does not 
suggest that such a relationship exists.  The Board's 
analysis will therefore focus on secondary service 
connection.  

Relevant law and regulations

The relevant law and regulations relating to secondary 
service connection are stated above and will not be repeated 
herein.  

Analysis

Wallin element (1) requires current diagnosis of a disease.  
However, the record does not show that the Veteran has been 
diagnosed with any of these claimed disabilities.  Review of 
the record shows no diagnoses for retinopathy or neuropathy.   

The Veteran submitted  a November 2007 private eye 
examination which showed his eyes to be completely normal.  
At the June 2009 hearing, the Veteran testified that he had 
not been diagnosed with retinopathy, or neuropathy; he had 
merely been informed by VA that there was a possibility of 
such disorders being related to his service-connected 
diabetes mellitus type II.  See the June 2009 hearing 
transcript, p. 8, pp. 15-16.  

In the absence of any diagnosed disability, service 
connection may not be granted. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Wallin 
element (1) has not been met as these three issues, and the 
Veteran's claims fail on this basis alone.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for retinopathy, 
and for peripheral neuropathy of the lower and upper 
extremities.  Therefore, the benefit of the doubt rule is not 
for application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.  
 

ORDER

Entitlement to an increased disability rating in excess of 50 
percent for service-connected PTSD is denied.

Entitlement to service connection for atrial fibrillation is 
denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for bilateral retinopathy 
is denied. 

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied. 

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied. 

 
REMAND

The Veteran is also seeking entitlement to service connection 
for spondylolisthesis of the lumbar spine and entitlement to 
TDIU.  After having carefully considered the Veteran's 
claims, and for reasons expressed immediately below, the 
Board finds that these issues must be remanded for additional 
evidentiary development.

7.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, a 
September 2004 State of Wisconsin disability report of a 
joint examination, based on x-ray study, showed a diagnosis 
of grade 1 spondylolisthesis of L5-S1.

As to Hickson element (2), in-service injury, the Veteran 
testified under oath at the June 2009 video conference 
hearing that he was stationed at an Army outpost base when he 
served in Vietnam, that the base was routinely subjected to 
enemy rocket and mortar fire, and that he injured his back 
while jumping into fox holes for protection.  See the June 
2009 hearing transcript, pp. 11-15.  The Veteran gave similar 
testimony at the RO hearing, and in various statements in the 
record.  In its March 2006 rating decision, the RO conceded 
that the Veteran had been involved in combat and granted 
service connection for PTSD.  The presumptions stemming from 
combat status are therefore applicable.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
Accordingly, Hickson element (2) is arguably satisfied.

The Board wishes to make it clear that section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's claimed low back disorder 
and his reports of in-service injury.  The Board also notes 
that the record contains evidence of occupational injury to 
his back after service.  This case therefore presents certain 
medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions must 
be addressed by an appropriately qualified specialist.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

8.  Entitlement to TDIU.

The issues of entitlement to service connection for 
spondylolisthesis of the lumbar spine and entitlement to TDIU 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other]. Action on the TDIU claim is therefore 
deferred.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should make arrangements for the 
Veteran's VA claims folder to be reviewed 
by a physician.  After a review of the 
veteran's occupational and medical 
history, the reviewer should render an 
opinion as to whether it is at least a 
likely as not that the Veteran's low back 
disorder is related to his military 
service.  If physical examination and/or 
diagnostic testing are deemed to be 
necessary by the reviewing physician, 
such should be scheduled.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims of service 
connection for a low back disability and 
for TDIU.  If the benefits sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


